Exhibit 10.6
CORESITE REALTY CORPORATION
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (the “Agreement”) is entered into effective
as of ___________, 2010 (the “Effective Date”), by and between CoreSite Realty
Corporation, a Maryland corporation (the “Company”), and __________________
(“Holder”).
     WHEREAS, on December 22, 2009, Holder was granted a Class B Interest (as
defined in the LLC Agreement (as defined below)) in CRP Master Holdings, LLC
(“Master Holdco”), the details of which are set forth on Exhibit A (the
“Interest”);
     WHEREAS, the Interest was governed by that certain Amended and Restated
Limited Liability Company Agreement of Master Holdco, as amended from time to
time (the “LLC Agreement”);
     WHEREAS, the LLC Agreement provides that in connection with an initial
public offering of the equity securities of Master Holdco or one of its
successors or affiliates, the Manager (as defined in the LLC Agreement) may
require the Holder to exchange his or her Interest for another class of equity
securities of Master Holdco, its successor or their affiliates;
     WHEREAS, the Company is the sole general partner of CoreSite L.P., a
Delaware partnership (the “Partnership”) and will operate as a self-administered
and self-managed real estate investment trust within the meaning of Section 856
of the Internal Revenue Code of 1986, as amended (a “REIT”);
     WHEREAS, in connection with the initial public offering of shares of common
stock of the Company, which entity, together with the Partnership, is the
successor to Master Holdco, the Manager and the board of directors of the
Company (the “Board”) have each determined that the Holder shall exchange his or
her Interest for a number of shares of common stock of the Company (the “Common
Stock”) as set forth on Exhibit A (such shares of Common Stock are referred to
as the “Restricted Shares”), subject to the terms and conditions of, this
Agreement (the “Exchange”);
     WHEREAS, the Board has approved this Agreement which will govern the
Restricted Shares; and
     WHEREAS, the Company and Holder wish to enter into this Agreement which
will govern and set forth the terms of the Restricted Shares.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, including the conversion and exchange
of the Interest, the receipt and sufficiency of which are hereby acknowledged,
the Company and Holder hereby agree as follows:
ARTICLE I.
GENERAL
     1.1 Restricted Shares. Holder is the holder of such number of Restricted
Shares as is set forth on Exhibit A. The Restricted Shares shall be subject to
the terms and conditions of this Agreement.
     1.2 Exchange. Holder acknowledges that the Restricted Shares have been
issued to Holder in exchange for all of Holder’s rights with respect to the
Interest and that as of the Effective Date, he or she no longer has any rights
with respect to the Interest. The Holder hereby agrees and consents to the
Exchange and understands and acknowledges that the Restricted Shares are being
issued in full settlement of all of the Holder’s rights under the LLC Agreement
or under any other documents or agreements related to or in

 



--------------------------------------------------------------------------------



 



connection with the Interest or any other interest in Master Holdco or any of
its affiliates, predecessors or successors. The Holder agrees that he or she
shall execute such additional documents and take such actions as may be
requested by the Company in order to effect the Exchange.
     1.3 Ownership, Rights as a Shareholder and Custody. Holder is the owner of
the Restricted Shares and has all the rights of a shareholder with respect
thereto, including the right to vote such Restricted Shares and to receive all
dividends or other distributions paid with respect to such Restricted Shares.
Such ownership of Restricted Shares shall be evidenced by book entries on the
records of the Company. Unless provided otherwise pursuant to another agreement
between the Holder and the Company or its successor, promptly following the
vesting of Restricted Shares pursuant to this Agreement, shares evidencing such
Restricted Shares shall be transferred into Holder’s brokerage account or
participant trust maintained with the Company’s agent or, in the Company’s sole
discretion, stock certificate(s) shall be issued and delivered to Holder (or
his/her permitted transferees) by the Company with such legends as shall be
determined by the Company.
ARTICLE II.
FORFEITURE, VESTING, NON-TRANSFERABILITY
     2.1 Forfeiture. Unless otherwise determined by the Committee, or as
otherwise set forth in a written agreement between the Holder and the Company,
the Partnership or any of their subsidiaries, any Restricted Shares which have
not vested as of the date Holder incurs a Termination of Employment (as defined
below) shall automatically be forfeited by Holder on the date of such
Termination of Employment without any additional consideration therefore and
without any further action by the Company. The Committee in its discretion may
accelerate the vesting of any Restricted Shares.
     2.2 Vesting of Restricted Shares.
          (a) The number of Restricted Shares that are designated as vested on
Exhibit A shall be fully vested and non-forfeitable as of the Effective Date.
          (b) The number of Restricted Shares that are designated as unvested on
Exhibit A shall vest, if at all, as indicated on Exhibit A, subject to the
Holder’s continued employment with or service to the Company, the Partnership or
any of their subsidiaries.
     2.3 Nontransferability. No unvested Restricted Shares or any interest or
right therein or part thereof shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect
     2.4 Adjustment Upon Changes in Capitalization, Merger or Asset Sale.
     (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Restricted Shares subject to this
Agreement, shall be equitably adjusted, as determined by the Committee, for any
change in the number of issued shares of Common Stock resulting

2



--------------------------------------------------------------------------------



 



from a stock split, reverse stock split, stock dividend, spin-off, combination
or reclassification of the Common Stock, or any other change in the number of
issued shares of Common Stock effected without receipt of consideration by the
Company; provided, however, that a conversion of any convertible securities of
the Company, the issuance of Restricted Shares to any other employee of the
Company or its subsidiaries, or the exchange by the Company of any Common Units
of the Partnership (as defined in the Partnership Agreement) for shares of
Common Stock shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment, if any, shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Restricted Shares subject to this Agreement.
          (b) Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, the Agreement shall be assumed by the successor corporation or a
parent or subsidiary of the successor corporation. In the event that the
successor corporation or a parent or subsidiary of the successor corporation
refuses to assume the Agreement, the Restricted Shares shall vest and the
transfer restrictions set forth in this Agreement shall immediately lapse.
ARTICLE III.
OTHER PROVISIONS
     3.1 Definitions. For purposes of this Agreement, the terms set forth below
shall have the following meanings:
          (a) “Committee” means the Board of Directors of the Company or a
committee appointed by the Board to administer this Agreement.
          (b) “Termination of Employment” means the time when the engagement of
Holder as an employee of or service provider to the Company, the Partnership or
any of their subsidiaries is terminated for any reason, with or without cause,
including, but not by way of limitation, by resignation, discharge, death or
retirement, but excluding (x) terminations where there is simultaneous
commencement by the former Holder of a relationship with the Company, the
Partnership or one of their subsidiaries as an employee and (y) at the
discretion of the Committee, terminations which result in a temporary severance
of the service relationship.
     3.2 Taxes.
          (a) Holder represents to the Company and the Partnership that the
Holder has reviewed with his or her own tax advisors the federal, state, local
and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Holder is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Holder understands that Holder (and not the Company) shall be responsible for
his or her own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.
          (b) Holder understands that Holder may be taxed on the Exchange with
respect to all of the Restricted Shares, both vested and unvested. Holder shall
be solely responsible for any tax consequences associated with the Restricted
Shares. In the event the Company or the Partnership determines that any tax
withholding shall become due in connection with the Restricted Shares, the
Holder shall make appropriate arrangements for the payment to the Company (or
its subsidiary, as applicable) of all amounts, if any, which the Company (or its
subsidiary, as applicable) is required to withhold under

3



--------------------------------------------------------------------------------



 



applicable law with respect to the Restricted Shares. The Company may refuse to
issue any Restricted Shares to Holder until Holder satisfies the tax withholding
obligations. To the maximum extent permitted by law, the Company (or its
subsidiary, as applicable) has the right to retain without notice from
Restricted Shares transferable to Holder upon vesting or from compensation
payable to Holder, shares of Common Stock or cash having a value sufficient to
satisfy the tax withholding obligation in the event the tax withholding
obligation is not satisfied by the Holder.
     3.3 Not a Contract of Employment. Nothing in this Agreement shall confer
upon Holder any right to continue to serve as an employee or other service
provider of the Company, the Partnership or any of their subsidiaries.
     3.4 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     3.5 Administration of the Agreement. The Committee shall have the
authority, in its discretion, to construe and interpret the terms of this
Agreement, to prescribe, amend and rescind rules and regulations relating to the
Agreement and to make all other determinations deemed necessary or advisable for
administering the Agreement. The Committee’s decisions and interpretations shall
be final and binding on Holder and all other persons.
     3.6 Amendment, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee, provided, that, except as may otherwise be
provided, directly or indirectly, in this Agreement, no amendment, modification,
suspension or termination of this Agreement shall adversely effect the
Restricted Shares without the prior written consent of Holder.
     3.7 Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to Holder at his or her address shown in the Company records,
and to the Company at its principal executive office.
     3.8 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.
     3.9 Entire Agreement. This Agreement and the exhibits constitute the entire
agreement among the parties hereto pertaining to the subject matter of this
Agreement and supersede all prior agreements and understandings pertaining
thereto, including the LLC Agreement. No oral understandings, oral statements,
oral promises or oral inducements between the parties hereto relating to this
Agreement exist. No representations, warranties, covenants or conditions,
express or implied, whether by statute or otherwise, other than as set forth in
this Agreement, have been made by the parties hereto. The parties hereto agree
that, effective as of the Effective Date, the Holder shall no longer have any
rights or obligations under the LLC Agreement
     3.10 Third Party Beneficiaries. This Agreement shall inure to the benefit
of the parties hereto and, with respect to Section 1.2 and 3.9, to Master Holdco
and its affiliates, successors and predecessors, and their officers, directors
and equity holders (each of whom shall be deemed to be intended third party
beneficiaries hereunder).

4



--------------------------------------------------------------------------------



 



     3.11 Execution. This Agreement may be executed in two or more counterparts,
or by facsimile transmission, each of which shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
     3.12 REIT Status. This Agreement shall be interpreted and construed in a
manner consistent with the Company’s status as a REIT. Notwithstanding anything
in this Agreement to the contrary, no Restricted Shares shall become vested:
          (a) to the extent such Restricted Shares could cause Holder to be in
violation of the Ownership Limit (as defined in the Company’s Articles of
Incorporation, as amended from time to time); or
          (b) if, in the discretion of the Committee, the vesting of such
Restricted Shares could impair the Company’s status as a REIT.
     3.13 Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, the Restricted Shares and any proceeds
thereof shall be subject to clawback as determined by the Committee, which
clawback may include forfeiture, repurchase and/or recoupment of the Restricted
Shares and amounts paid or payable pursuant to or with respect to the Restricted
Shares.
***

5



--------------------------------------------------------------------------------



 



     By his or her signature and the Company’s signature below, Holder agrees to
be bound by the terms and conditions of this Agreement. Holder has reviewed the
Agreement in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement.

                CORESITE REALTY CORPORATION:   HOLDER:    
 
           
By:
      By:    
 
           
Print Name:
      Print Name:    
 
           
Title:
           
 
           
Address:
      Address:    
 
           
 
           
 
           

6



--------------------------------------------------------------------------------



 



EXHIBIT A
NAME OF HOLDER: [___________________]
     The Interest:

              Individual Grant Class B Sharing   Interest   Percentage  
Fund III Series Class B Interest
    [_______] %
Fund IV Series Class B Interest
    [_______] %
Fund V Series Class B Interest
    [_______] %

     The Restricted Shares:
     In exchange for the Interest, pursuant to the Exchange, and subject to the
terms and conditions of the Agreement, the Holder has been granted [________]
Restricted Shares, of which:
     [________] Restricted Shares shall be fully vested as of the Effective
Date; and
     [________] Restricted Shares shall be unvested as of the Effective Date
and, subject to the Holder’s continued employment with or service to the
Company, the Partnership or any of their subsidiaries on each applicable vesting
date, shall vest, if at all, in three equal annual installments commencing on
the one-year anniversary of the Effective Date.
Holder Initials: _____

 